Citation Nr: 0816914	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied entitlement to service 
connection for a low back disorder. 

In January 2004, the veteran testified before the undersigned 
at the Phoenix, Arizona RO, and the latter RO certified the 
case to the Board.

The Board in June 2004 reopened and remanded this claim for 
additional development. The Board in February 2007 denied the 
claim for entitlement to service connection for a low back 
disorder.

The appellant appealed. In December 2007, the appellant's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's February 2007 decision. By a subsequent 
December 2007 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted the motion and remanded the 
case for compliance with the Motion.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

In December 2007, the Court ordered compliance with the 
December 2007 joint motion.  Therein, the parties agreed that 
the case should be remanded "because (VA) failed to follow 
the June 20, 2004 remand instructions."  Because the Board 
is bound to follow the Order of the Court it will do so.  
Tobler v. Derwinski, 2 Vet.App. 8, 11 (1991).  The Board 
takes this opportunity, however, to note the following:  

A.	In June 2004, the Board ordered instructed that:

The RO, after contacting the veteran to 
obtain more information...about the 
witnesses identified in the December 2000 
statement in support of claim, should 
undertake a search for the current 
addresses for these witnesses.  If the 
search uncovers the current address of 
any witness, the RO should thereafter 
write to each identified witness and 
request a statement regarding any 
recollections surrounding the March 1972 
accident.... If the witnesses cannot be 
located or if the request...yields a 
negative result, that fact should clearly 
be documented in the claims file, and the 
veteran notified in writing.

(Emphasis added).  


The joint remand stated that there was no evidence that 
the RO attempted to locate the individuals identified by 
the appellant, and so did not comply with the terms of 
the remand.  Significantly, the joint motion fails to 
acknowledge that in December 8, 2004 correspondence the 
RO specifically requested that the veteran provide as 
much information as he had including, the full names, 
ranks, home towns, etc., of the witnesses he identified 
in his December 2000 statement.  

Further, the joint motion fails to acknowledge that in 
July 14, 2005 correspondence, the RO notified the 
veteran that she had failed to respond to the earlier 
letter noting that VA still required the information 
about the witnesses he identified in December 2000.  

Hence, given the fact that the June 2004 remand 
instruction was conditional ("If") it is clear that no 
further development was warranted because the veteran 
failed to respond to either correspondence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  The veteran 
has an obligation to assist in the adjudication of her 
claim.  If an appellant wishes help, she cannot 
passively wait for it in those circumstances where she 
may or should have information that is essential in 
obtaining the putative evidence.)  

Despite the RO's full compliance with the Board's June 
2004 remand, fealty to the Court order demands that VA 
give the veteran yet an additional opportunity to 
provide more information (i.e., full names, ranks, home 
towns, etc.) about the witnesses identified in his 
December 2000 statement.  If the veteran fails to 
provide this putative evidence, no further development 
is warranted on this point.

B.	In June 2004, the Board ordered instructed that:

The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by a board certified 
orthopedist. ....  Note: In providing the 
above opinions, the examiner must 
reconcile the February 2001 VA examiner's 
opinion that the veteran's current low 
back disorder was not caused by [her] 
military service with the February 2004 
opinion provided by Dr. Edward A. 
Collacott that [the appellant's] current 
low back disorder was caused by military 
service.

Significantly, despite the joint motion's 
suggestion to the contrary, in April 2006 a VA 
board certified VA orthopedist performed a 
comprehensive examination after reviewing the 
claims file, and reconciled the findings of 
that examination with his February 2001 
examination, noting that:
  
I stand by my opinion as annotated in my 
examination of 2/20/01 that her current low back 
condition is not related to the complaints of lower 
back pain during military service. Additionally, I 
see no evidence that she had any evidence of 
degenerative disk disease within 1 year of 
separation from service.

Reconciliation with Dr. Collacott 02/20/2004: Dr. 
Collacott does not appear to have done the 
extensive file review that I have in my C-file 
review of 02/20/01 stated above today nor did he 
appear to have taken an interim history with 
working in the paint company and so forth.  
Therefore, I believe my opinion would take 
precedence.

In light of the Court's Order, the Board is obligated to 
request that the examiner expand on his reconciliation 
and medical opinion.

This case is REMANDED for the following action:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that she should provide any 
evidence in her possession that pertains 
to the claim. 

2. The RO, after contacting the veteran 
to obtain more information (i.e., full 
names, ranks, home towns, etc.) about the 
witnesses identified in the December 2000 
statement in support of claim should 
undertake a search for the current 
addresses for these witnesses. IF AND 
ONLY IF the search uncovers the current 
address of any witness, the RO should 
thereafter write to each identified 
witness and request a statement regarding 
any recollections surrounding the March 
1972 accident in which she was injured by 
a truck.  If the witnesses cannot be 
located or if the request for the 
statement yields a negative result, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  No further development is in 
order if the veteran fails to provide the 
information requested. 

3. The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination by the board certified 
orthopedist who previously examined her 
(if available). Send the claims folder to 
the orthopedist for review in conjunction 
with the examination. All indicated tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail. Based on a review of the 
claims folder and the examination of the 
veteran, the orthopedist is to opine as 
follows:

Is it as least as likely as not that any 
currently diagnosed lumbar disorder was 
incurred during military service? 

Is it as least as likely as not that any 
currently diagnosed lumbar degenerative 
disease was compensably disabling within 
one year after the veteran's separation 
from military service?

In providing the above opinions, the 
examiner must reconcile the February 2001 
VA examiner's opinion that the veteran's 
current low back disorder was not caused 
by her military service with the February 
2004 opinion provided by Dr. Edward A. 
Collacott that her current low back 
disorder was caused by military service. 
A detailed medical discussion is 
required.

4. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. Following any other appropriate 
development, the RO should readjudicate 
the appealed issue. If the benefit sought 
on appeal remains denied, she and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

